UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-14


SHAN EDWARD CARTER,

                Petitioner - Appellant,

          v.

CARLTON B. JOYNER, Warden, Central Prison, Raleigh, North
Carolina,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:16-hc-02108-D)


Submitted:   September 6, 2016           Decided:   September 14, 2016


Before GREGORY, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Shan Edward Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shan      Edward     Carter   appeals     the   district      court’s    order

dismissing      without    prejudice     Carter's    “Memorandum      of     Pro   Se

Defendant’s      Intent     to     Request     Appointment    of     Independent,

qualified ‘Martinez’ counsel pursuant to 18 U.S.C. § 3599(b)

thru (d).”      The district court dismissed the action as premature

after Carter confirmed that he did not wish to file a federal

habeas corpus petition and had not exhausted his state court

remedies.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         Carter v. Joyner, No. 5:16-hc-02108-D (E.D.N.C.

June 28, 2016).           We dispense with oral argument because the

facts    and   legal    contentions      are   adequately    presented       in    the

materials      before    this    court   and   argument   would     not    aid     the

decisional process.

                                                                           AFFIRMED




                                          2